Citation Nr: 1342775	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for depression, currently evaluated as 30 percent disabling prior to March 20, 2007, and 70 percent disabling thereafter. 

2.  Entitlement to a rating in excess of 40 percent disabling (less 10 percent for a preexisting condition) for grand mal epilepsy, to include consideration of the propriety of the reduction in the rating assigned to grand mal epilepsy from 40 percent disabling (less 10 percent for a preexisting condition) to a 10 percent rating (less 10 percent for a preexisting condition), effective August 1, 1990.

3.  Entitlement to a compensable evaluation for residuals of a skull fracture. 

4.  Entitlement to effective date earlier than March 20, 2007, for the assignment of a total disability evaluation based upon individual unemployability. 

[The Veteran will receive a decision on his claim for waiver of recovery of an overpayment of VA benefits, as well as on the claim for eligibility for payment of attorneys fees, under separate cover.]


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 1987, May 1990, and November 2011 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the July 1987 rating decision denied an increased rating for grand mal epilepsy, the May 1990 rating decision denied entitlement to service connection for depression and reduced the Veteran's grand mal epilepsy rating to 10 percent, and the November 2011 rating decision awarded a a total disability evaluation based upon individual unemployability (TDIU), effective March 20, 2007.

In June 1992 and again in November 1997, the Board remanded the increased rating claims, and the claim for entitlement to a TDIU for additional development.  In February 2002, the Board issued a decision denying the claims.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an April 2004 Order, the Court vacated the Board's February 2002 decision and remanded the matters for further consideration.  Thereafter, that decision was appealed to the United States Court of Appeals for the Federal Circuit  (Federal Circuit).  In February 2008, the Federal Circuit affirmed the Court's decision, and in May 2008, the Court issued a mandate. 

In August 2008 and November 2009, the Board again remanded the matters on appeal.  In September 2011, the Board issued a decision, which awarded a 70 percent rating for depression, found that an increased rating for grand mal epilepsy was not warranted, found that a compensable rating for residuals of a skull fracture was not warranted, and awarded a TDIU.  Thereafter, a portion of that decision was appealed to the Court.  In particular, the Veteran did not challenge the assignment of a 70 percent rating for depression, but challenged the denial of a 100 percent rating.  The Veteran also challenged the decision as to the rating assigned for grand mal epilepsy and residuals of a skull fracture.  The Court's June 2013 Memorandum Decision reversed the Board's September 2011 decision in part, and vacated and remanded the remaining portion.  The particulars of the Court's decision is discussed in greater detail in the decision, below.

The Board notes that the issue of entitlement to a compensable rating for residuals of a laceration to the forehead and skull was also decided in the September 2011 Board decision.  This decision was specifically excluded from the Veteran's appeal to the Court and is, therefore, no longer within the Board's jurisdiction.

In November 2011, the RO issued a rating decision, in pertinent part, effectuating the Board's grant of a TDIU, which assigned a TDIU effective March 20, 2007.  The Veteran has perfected an appeal as to the effective date assigned.


FINDINGS OF FACT

1.  The Veteran's service-connected depression, since the June 27, 1987, claim for service connection has demonstrated the Veteran's inability to obtain or retain employment.  

2.  The reduction of the Veteran's grand mal epilepsy rating failed to comply with pertinent law and regulations relative to rating reductions.

3.  The evidence of record does not show that the Veteran experiences seizures on average of one major seizure every four months or nine to 10 minor seizures per week, at any time during the appeal period.

4.  The competent evidence of record does not show that the Veteran has lost any part of the inner or outer tables of his skull or that he has any intracranial complications secondary to a June 1987 skull fracture, and his symptoms related to cognitive impairment are duplicative of those experienced and compensated by way of the maximum rating assigned for the service-connected depression.  

5.  The Veteran's depression was deemed to render him unable to obtain or retain employment as of June 27, 1987, and he filed a claim for a TDIU within one year of that date. 


CONCLUSIONS OF LAW

1.  A 100 percent rating is warranted for depression, effective June 27, 1987.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 9411 (1996).

2.  The May 1990 rating decision that reduced the rating for grand mal epilepsy to a 40 percent rating, effective August 1, 1990, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013). 

3.  A rating in excess of 40 percent is not warranted for grand mal epilepsy at any time during the claim and appeal.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2013). 

4.  The criteria for a compensable rating for service-connected residuals of a skull fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5296 (2013); 38 C.F.R. § 4.124a, Diagnostic Code 9403 (1996 and 2013). 

5.  The criteria for an effective date of June 27, 1987, for the award of a TDIU, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

With regard to the claim for an increased initial rating for depression, the claim as to the propriety of the reduction of the rating for grand mal epilepsy, as well as the claim for an earlier effective date for the grant of a TDIU, the decision herein represents a full grant of the maximum allowable benefits sought on appeal.  No further action is required to comply with VA's duties to notify and assist with regard to those claims.

As to the claims related to an increased rating for grand mal epilepsy and for residuals of a skull fracture, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In this case, March 2006, October 2008 and April 2009 letters provided notice of these criteria. 

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records through VA.  VA obtained those records and they are associated with the Veteran's claims file.  VA also obtained medical records from the Social Security Administration, as well as from the Department of Corrections.  The Veteran has not referenced other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims on appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The Veteran was provided VA examinations in February and March 2007 and January 2009.  Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist the Veteran with regard to the claims decided herein have been met.

Depression

The RO initially granted service connection for depression by way of a May 1990 rating decision, assigning a 30 percent rating, effective June 27, 1987.  The Veteran perfected an appeal of the initial rating assigned.  Following the Board's June 1992 and November 1997 remands, the Board denied the claim for a rating in excess of 30 percent in February 2002.  The Veteran appealed this decision to the Court, after which the Board's decision was vacated.  The Board remanded the matter in August 2008 and again in November 2009.  In September 2011, the Board issued a decision awarding a 70 percent rating for depression.  The RO issued a rating decision in November 2011 effectuating the Board's grant of a 70 percent rating, effective March 20, 2007.

In June 2013, the Court found that the Board's denial of a 100 percent rating for depression was improper because the Board recognized that the Veteran's depression causes him to be unable to maintain employment, which meets one of the criteria under Diagnostic Code 9411 in effect at the time the Veteran initially filed his claim.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The Court reversed "the Board's determination that the [Veteran] was not entitled to a 100 percent rating."

The Board notes that the Court's decision discussed the factual history of this claim pending since November 1987.  The Court referenced 1989 and 1990 psychologist reports finding the Veteran to have depression with psychotic thinking and delusions.  The Court also noted that the Veteran, during his incarceration, showed evidence of the same level of disability as was shown in 1989.  The Court went on to summarize VA examination reports of 2007 and 2009, which continue to show the Veteran to be unemployable.  Because the Court, in its analysis of the claim, referenced the severity of depression to the date of the initial claim for service connection, the Court implies that the 100 percent rating should be assigned effective, June 27, 1987, the date of the Veteran's claim.

Thus, in order to effectuate the Court's June 2013 Memorandum Decision direction, the Board hereby grants a 100 percent rating for depression, effective June 27, 1987.  This is the maximum rating allowable under the psychiatric rating criteria, both old and new, so no additional analysis is necessary.  The Board also recognizes, as this is the maximum rating allowed, that extraschedular consideration is not necessary in this case.



Epilepsy

The Veteran was initially granted service connection for grand mal epilepsy by way of an April 1986 rating decision and assigned a 40 percent rating minus 10 percent due to the finding that the epilepsy preexisted service.  In June 1987, he filed a claim for an increased rating, which was denied by way of a July 1987 rating decision.  The Veteran perfected an appeal as to the denial of an increased rating.  In May 1990, the RO issued a rating decision that reduced the Veteran's rating for grand mal epilepsy to 10 percent minus 10 percent for the preexisting disability, which effectively rendered the disability noncompensable, effective August 1, 1990.  The Veteran continued his appeal to the Board.  In June 1992 and November 1997, the Board remanded the matter, after which the Board denied the claim for an increased rating for grand mal epilepsy in February 2002.  Following the Veteran's appeal, the Court vacated the February 2002 Board decision, after which the Board again remanded the matter in August 2008 and November 2009.  In November 2010, the RO issued a rating decision awarding the Veteran a 20 percent rating for grand mal epilepsy minus 10 percent for the preexisting condition, effective February 19, 2001.  The Board then denied a rating in excess of 20 percent in September 2011.  The Veteran appealed this decision to the Court. 

In June 2013, the Court found a reduction of a 40 percent schedular rating, minus 10 percent, for grand mal epilepsy to have been improper.  The Court reversed the Board's September 2011 decision and then remanded the case, "...with directions that the Board reinstate [the Veteran's] previous 40% disability rating for epilepsy." The Board hereby grants the appeal for restoration of a prior 40 percent rating for epilepsy, effective August 1, 1990.

As to whether a rating in excess of 40 percent is warranted for the Veteran's epilepsy, the Board has reviewed the Veteran's voluminous claims file, to include more than twenty-five years of VA treatment records, the Veteran's Social Security Administration records, Department of Corrections health records, various VA examination reports, and many lay statements, and finds that there is no evidence to suggest that the Veteran's grand mal epilepsy is manifested by epileptic seizures averaging at least 1 major seizure in four months, or 9 to 10 minor seizures per week, or with any more frequency than that.  Thus, there is no basis in the record upon which a rating in excess of 40 percent is warranted for any time during this longstanding appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  An increased rating is denied.

Residuals of a Skull Fracture

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

By way of history, the Veteran claimed entitlement to service connection for a head injury associated with his service-connected grand mal epilepsy in November 1987.  The rating decision under appeal, dated in July 1989, awarded service connection for residuals of a skull fracture at a noncompensable rate.  The Veteran perfected an appeal as to the initial rating assigned.

The Veteran's residuals of a skull fracture are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5296, pertaining to loss of part of, both inner and outer tables, of the skull.  Under this Diagnostic Code, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296. 

Here, while the evidence shows that the skull fracture resulted in a linear fracture along the posterior occipital region on the left side, there is no evidence to suggest that it resulted in the loss of a portion of both the inner and outer table of the skull. Hence, a compensable evaluation under Diagnostic Code 5296 is not for application. 

In a November 2009 statement, the Veteran's attorney argues that a recent MRI of the brain showed an infarct with some hemorrhagic component within the left cerebellum.  She contends that this evidence warrants the assignment of a compensable evaluation for the residuals of a skull fracture.  While the Board is charged with considering the potential application of various other provisions of the regulations governing VA benefits, here there is a lack of medical evidence linking the skull fracture sustained by the Veteran in 1987 to a current brain injury.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board, however, will consider the Veteran's claim under the criteria related to organic dementia in response to the Court's June 2013 Memorandum Decision noting deficiency in this regard.

38 C.F.R. § 4.124a, Diagnostic Code 8045, pertains to residuals of traumatic brain injury.  Diagnostic Code 8045 provides that purely neurological disabilities, following brain trauma, will be rated under the diagnostic codes specifically dealing with such disabilities using a hyphenated Diagnostic Code.  See 38 C.F.R. § 4.124a, DC 8045.  This rating criteria also provides that purely subjective complaints such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, will be rated as 10 percent disabling and no more under DC 9304, which is the rating criteria for dementia due to head trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia.  

In this case, the Board recognizes that the Veteran has fallen many times over the course of this longstanding appeal, and struck his head, due to his service connected grand mal epilepsy.  In his November 1987 claim, he suggested that he had damage to his brain as a result.  He reported a deterioration in personal habits and an impaired inability to get along with people.  The Board recognizes that these symptoms are indeed compensated by way of the 100 percent rating assigned for the Veteran's mental disability, which is being awarded as a result of this Board decision.  The May 1989 VA examination confirmed status post right occipital trauma with residual soft tissue swelling, but made no mention of resultant neurological or mental impairment, and specifically noted the Veteran's report that he was asymptomatic at that time.  May and June 1989 private neuropsychological evaluations noted the Veteran's impaired memory and psychomotor slowing, learning impairment and perceptual and organizational difficulties, but did not suggest any diagnosis of multi-infarct dementia, or any sort of dementia.  Again, these symptoms are compensated by way of the 100 percent rating assigned for depression.  The Board notes that a July 1991 evaluation within the Social Security Administration records shows that the Veteran was deemed to have deficiencies in concentration, and episodes of deterioration and decompensation in work-like settings due to organic mental disorder.  In July 2005, Dr. H. submitted a report showing the diagnosis of organic dementia and nonpsychotic brain syndrome.  

The Board does recognize some cognitive impairment related to the Veteran's service-connected skull fracture; however, the Board also notes that in this decision, the Veteran is being awarded a 100 percent rating for his service-connected depression under the old regulations for psychiatric disorder.  These regulations, and the maximum rating assigned, contemplate the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996).  Because impairment in the Veteran's cognitive functioning is compensated at the maximum rate through the service-connected depression, awarding benefits for similar symptoms related to the service-connected skull fracture would constitute pyramiding.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board, therefore, has considered, in addition to Diagnostic Code 5296, the rating criteria, both old and new, for organic mental disorder and dementia.  However, the Board finds that the symptoms shown are duplicative of those shown in relation to his already service connected depression, which receives the maximum rating available. Thus, any award of separate benefits would constitute pyramiding.

As such, the Board finds that the residuals of a skull fracture remain non-compensable. 

Effective Date - TDIU

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).   

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o) (2013); VAOPGCPREC 12-98 (1998).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16. Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).

By way of this decision, which effectuates the mandates of the Court's June 2013 Memorandum Decision, a 100 percent rating for service connected depression is in effect since June 27, 1987.  The Court specifically found that a 100 percent disability rating is warranted due to the Veteran's established inability to obtain or retain employment due to his service-connected disabilities.  In a statement received by the Veteran on November 30, 1987, the Veteran claimed that a 100 percent unemployability rating was warranted due to his inability to obtain employment due to seizures and depression.

Because the Court found that a 100 percent rating is warranted for depression due to unemployability, the Veteran is shown to be unemployable due to service-connected disability as of June 27, 1987, which is within one year prior to the Veteran's claim for an increase based upon unemployability.  The Board, therefore, is assigning an effective date of June 27, 1987, for the TDIU.


ORDER

A 100 percent rating for depression is granted, effective June 27, 1987.

Restoration of a 40 percent schedular rating, minus 10 percent for a preexisting condition, and no more, is granted, effective August 1, 1990, subject to the laws and regulations governing the payment of monetary awards.

A compensable evaluation for residuals of a skull fracture is denied.

An  effective date of June 27, 1987, for the assignment of a total disability evaluation based upon individual unemployability is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


